Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mr. Joe Hao on June 10, 2021. Claims 1-13 are allowed.

The application has been amended as follows: 

Please amend the second half of claim 1 to recite:
--  	(b)  a chimeric adaptor polypeptide (adaptor) comprising a receptor binding moiety linked to a cleavage moiety, wherein the cleavage moiety is capable of cleaving the cleavage recognition site on the receptor when the receptor binding moiety of the adaptor binds the immune cell signaling domain of the receptor in response to binding of the ligand binding domain of the 
    wherein the receptor is activatable upon binding to the ligand present on the target cell to recruit the adaptor to the receptor, and wherein the recruited adaptor releases the actuator moiety from the GMP of the receptor by action of the cleavage moiety at the cleavage recognition site to induce death of the target cell.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest relevant prior art appears to be US Patent Application Publication 2018/0208636, Lim et al, claiming priority to February 2015 (IDS); and WO 2015/092024, Juillerat et al, published June 25, 2015 (IDS). Lim et al teach a lymphocyte ([515-517]) expressing a system comprising:
		(i) a chimeric antigen receptor (CAR) comprising:
a ligand binding domain;
an immune cell signaling domain;
a gene modulating polypeptide (GMP) comprising an actuator moiety (Cas9) linked to a cleavage recognition site;
wherein a cleavage moiety is capable of cleaving the cleavage recognition site on the CAR when the CAR binds to its ligand;
wherein, upon contacting a target cancer cell to the lymphocyte, the ligand binding domain of the CAR binds a ligand on the target cancer cell to (i) 
wherein the CAR ligand binding domain is a protein receptor, T-cell receptor, Fc receptor, or scFv or Fab that binds to tumor cell antigens such as CD19 ([7]; [175-210]; [221]; [226-227]; [188]; [190-193]; Figure 33; [221]);
wherein the CAR immune cell signaling domain is CD3E, CD3G, CD3D, CD3G, CD3Z, CD28, ZAP70, such as an immune receptor tyrosine activation motif (ITAM) ([300-302]; [311-326]; [436]; Fig. 129);
wherein the CAR GMP comprises an intracellular domain that is Cas9 or a transcription factor, and the intracellular domain is released by cleavage of known restriction sites and systems, including TANGO ([7-12]; [24-31]; [589]; [607-608]);
wherein the transcription factor or Cas9 can activate transcription of cytokines that enhance lymphocyte cytotoxicity, such as IL-2; or they can repress transcriptional activity of genes through Cas9-KRAB; or they can enhance production of antibodies against PD-1 or PD-L1 that down-regulate their activity or expression ([7]; [19-21]; [70]; [354]; [410]; [422-435]; [625]; [636]; Fig. 33 and 138). 

	Juillerat et al teach a lymphocyte expressing a system comprising:
		(i) a chimeric antigen receptor (CAR) comprising:
a ligand binding domain;
an immune cell signaling domain;
a gene modulating polypeptide (GMP) comprising an actuator moiety (TALEN) linked to a cleavage recognition site; wherein a cleavage moiety is capable of cleaving the cleavage recognition site on the CAR when the CAR binds to its ligand and co-localizes with a second CAR to release the GMP; wherein the GMP in turn modulates expression and/or activity of an immune regulatory protein that enhances lymphocyte cytotoxicity and tumor cell killing (Figures 4, 9, 10, 27, 28, 32, 34; p. 19, 24, 29, 32-35, 39-41, 60-63);
wherein the CAR ligand binding domain comprises an scFv that binds to tumor cells expressing CD19 (p. 15-16, 19, 32-35, 60);
wherein the CAR immune cell signaling domain is CD3E, CD3G, CD3D, CD3G, CD3Z, CD28, or an immune receptor tyrosine activation motif (ITAM), and the adaptor polypeptide receptor binding moiety comprises 
wherein the CAR GMP comprises an intracellular domain that is TALEN or a transcription factor (“signaling protein”), and the intracellular domain is released by cleavage of known restriction sites and systems, including TEV (p. 21, 24, Figs. 4, 9, 10, 27, 28, 32, 34); and
wherein the transcription factor or TALEN can activate transcription of cytokines and other genes that enhance lymphocyte cytotoxicity (p. 22-24).
Juillerat et al do not teach the system comprises a separate chimeric adaptor polypeptide comprising a receptor binding moiety linked to a cleavage moiety that cleaves the cleavage recognition site on the CAR in response to the CAR binding a ligand present on a target cell, wherein the adaptor does not bind the ligand present on a target cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Laura B Goddard/Primary Examiner, Art Unit 1642